Citation Nr: 1111258	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from February to November 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which found that new and material evidence had not been received to reopen the claims of service connection for an acquired psychiatric disorder and/or right knee disorder.

This case has previously been before the Board in March 2000, May 2002, July 2003, May 2005, July 2007, August 2008, and April 2010. 

In a March 2000 decision, the Board denied reopening the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2001, the Court vacated that decision and remanded the case to the Board for compliance with the Veterans' Claims Assistance Act of 2000 (VCAA). The Board again denied reopening the claims in a May 2002 decision.  The Veteran again appealed to the Court which vacated the May 2002 decision and remanded the case to the Board for compliance with the VCAA in February 2003.  The Board remanded the claims to the RO in July 2003 for compliance with the VCAA and then denied reopening the claims when they were returned to the Board in May 2005.  The Board's May 2005 decision was also appealed to the Court.  By a December 2006 decision, the Court vacated the May 2005 decision, and remanded the case for proper VCAA compliance regarding the notice provided to the Veteran in this case.  The Board remanded the case to the RO in July 2007 for the issuance of another letter in order to ensure compliance with the VCAA. In August 2008, the Board found that the notification provided to the Veteran was inadequate as it did not pertain to the standard for new and material evidence that was in effect for claims received prior to August 29, 2001.  Therefore, the Board remanded the case for issuance of notification that did pertain to the correct regulatory standard.  Finally, in April 2010, the Board found that the remand directives and VCAA requirements had been satisfied, and again denied reopening of the claims.  

The Veteran appealed the Board's April 2010 decision to the Court.  By a January 2011 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied claims of acquired psychiatric disorder and right knee disorder.  However, for the reasons addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for an acquired psychiatric disorder by a November 1983 rating decision, and for a right knee disorder by a September 1995 rating decision.  The Veteran was notified of these decisions, including his right to appeal, and he did not appeal.

3.  The additional evidence received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

4.  The additional evidence received to reopen the Veteran's claim of service connection for a right knee disorder bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010); 38 C.F.R. § 3.156(a) (2000).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disorder, the claim is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for an acquired psychiatric disorder and a right knee disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Historically, service connection was previously denied for an acquired psychiatric disorder by a November 1983 rating decision, and for a right knee disorder by a September 1995 rating decision.  The Veteran was notified of these decisions, including his right to appeal, and he did not appeal.  Therefore, these decisions are now final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  In fact, the Court acknowledged this history as part of its December 2006 decision.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, as is the case here, provisions of 38 C.F.R. § 3.156(a), provide that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. Part 3 (2000).  Furthermore, the Federal Circuit indicated in regard to this version of 38 C.F.R. § 3.156(a), that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence on file at the time of the November 1983 rating decision denying service connection for an acquired psychiatric disorder includes statements from the Veteran, his service treatment records, as well as post-service medical records which cover a period through 1983.  Such evidence was also of record at the time of the September 1995 rating decision denying service connection for a right knee disorder, as well as additional post-service medical records which covered a period through 1995.

The Veteran's service treatment records reflect that on a February 1965 Report of Medical History, completed in conjunction with his enlistment examination, he checked of "yes" to a history of nervous trouble of any sort.  The examiner noted that the Veteran did not have any neuropsychiatric disease.  In August 1965 it was reported that he related a long history of anxiety problems, and had been having further difficulty, which he attributed to stress occasioned by cryptology school.  Medication was prescribed.  In September 1965 it was indicated that he displayed extreme anxiety, with severe headaches.  Hyperventilating was noted.  A lifelong history of nervousness was recorded, and a course of Thorazine was implemented.  An October 1965 psychiatric report indicates that the Veteran reported having trouble sleeping at night and difficulty adjusting to barracks life.  He further reported that he had had trouble handling stress all of his life and he had had similar anxiety problems in the past.  In addition, he related that the stress problems had been rather marked all of his life, but had been even more so in the previous three months.  He stated that his only treatment prior to entering service was some medication from a family physician, which gave him almost no relief.  The psychiatrist noted that because of the Veteran's long history of similar difficulties, and because of the persistence of those difficulties, the Veteran should be separated from service.  The diagnosis was emotionally unstable personality, chronic, moderate, manifested by inability to handle stress and associated with anxiety symptoms.  The Veteran's psychiatric problems were noted to have existed prior to service.  Just prior to discharge the Veteran indicated on his October 1965 Report of Medical History that he had frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble.  His October 1965 separation examination report indicates that the Veteran had an emotionally unstable personality, chronic, moderate.

Regarding the right knee, the Veteran's service treatment records reflect he complained of clicking of the knee in June 1965.  X-rays revealed bipartite patella. The Veteran was given an Ace Wrap.  When examined for separation from service in October 1965, the examiner noted that the June 1965 X-rays of the right knee revealed a bipartite patella, versus subacute or old patellar fracture.  It was opined that the margins of the two portions of the patella were distinct enough to suggest that the change had been present for sometime, probably months or longer.  There was no swelling of the right knee present.

The post-service medical records, as detailed in the Board's prior decisions in this case, contained various findings regarding treatment for an acquired psychiatric disorder and a right knee disorder.  However, the November 1983 rating decision denied service connection for a nervous condition on the basis that the personality disorder diagnosed in service was considered a constitutional or developmental abnormality for which compensation was not payable.  See 38 C.F.R. § 3.303(c) (Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.).  The RO also noted that there was no indication that an acquired psychiatric disorder was incurred in or aggravated by service or that a psychosis was shown within a year of discharge from service.

The September 1995 rating decision denied service connection for a right knee disorder, finding that the in-service condition was acute and transitory, which resolved leaving no chronic residuals. Further, the rating decision noted that the post-service treatment was too remote from the Veteran's service to associate with what was seen in his military service.  It was also noted that there was no evidence of the arthritis to the knee manifesting to a compensable degree (10 percent) within one year of service.

The evidence added to the record since the time of the prior denials includes additional statements by and on behalf of the Veteran, as well as additional post-service medical records which cover a period through 1999.  

As detailed in the April 2010 decision, the Board found that the additional evidence did not constitute new and material evidence sufficient to reopen the previously denied claims.  However, the joint motion, which was the basis for the Court's January 2011 Order in this case, contended that the Board failed to provide an adequate statement of reasons or bases for its determinations, citing to specific evidence of record in support of this contention.  In pertinent part, the joint motion cited an August 1992 psychological evaluation report concluding the Veteran had mental problems prior to a January 1982 on the job injury, which had been exacerbated by his focus on back pain since then.  The joint motion, in essence, asserted that this evidence did provide a "more complete picture" picture of the circumstances surrounding the origin of the Veteran's psychiatric disorder pursuant to Hodge, supra.  In addition, the joint motion cited to a February 2009 statement from the Veteran's brother to the effect that he knew about the Veteran's right knee and acquired psychiatric disorders since November 1965, the date of the Veteran's separation from service.  The joint motion essentially asserted that this statement appeared to document the continuity of the Veteran's observable psychiatric and right knee (pain) symptomatology since his separation from service.  The joint motion also noted caselaw to the effect that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  

The Board notes that both the August 1992 psychological evaluation report and February 2009 lay statement from the Veteran's brother were noted and discussed as part of the April 2010 decision.  However, as detailed above, the joint motion found that the explanation as to why this evidence was not new and material was inadequate.  Moreover, the clear import from the wording of the joint motion is that it is satisfied that it does constitute new and material evidence pursuant to the provisions of 38 C.F.R. § 3.156(a) that were in effect prior to August 29, 2001, and Hodge, supra.  The Board will not dispute the matter.  Therefore, it finds that the additional evidence received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder and right knee disorder bears directly and substantially upon the specific matters under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of these claims.  In short, new and material evidence sufficient to reopen the previously denied claims has been received.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claims.  The presumption that the evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further development is required for a full and fair resolution of the Veteran's claims of service connection for an acquired psychiatric disorder and a right knee disorder.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  However, this prohibition does not apply once a claim has been reopened.  In this case, the Board finds that competent medical examinations and opinions are required for a full and fair adjudication of the Veteran's claims.

As detailed above, the Veteran had various in-service findings regarding what was deemed an emotionally unstable personality, as well as right knee problems.  The competent medical evidence reflects he currently has an acquired psychiatric disorder and a chronic right knee disorder.  He has also alleged continuity of symptomatology of both disabilities since service.  Therefore, the facts of this case clearly warrant an examination pursuant to 38 C.F.R. § 3.159(c)(4)(i) and McLendon, supra.  Accordingly, the Board finds that this case must be remanded for such examinations.

The Board acknowledges that the Veteran was previously accorded VA medical examinations of his right knee in 1999, which included an opinion as to the etiology thereof that was against it being causally related to service.  However, as it has been approximately 12 years since that examination, it is possible that the current nature and symptomatology of the right knee may be such that a different conclusion may be made.  Moreover, as the last treatment records are dated in 1999, the Board is of the opinion that there may be outstanding records which have come into existence regarding both of the claimed disabilities that should be requested in this case.  As a remand would otherwise be required, the Board finds no harm in according the Veteran a new examination of his right knee.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder and right knee since 1999.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations to determine the current nature and etiology of his acquired psychiatric disorder and right knee disorder.  The claims folder should be made available to the examiners for review before the examinations; the examiners must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current acquired psychiatric disorder and/or right knee disorder was incurred in or otherwise the result of his active service.

A complete rationale for any opinion expressed must be provided, and should include reference to the confirmed in-service findings documented in the service treatment records.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


